


110 HR 4244 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4244
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Salazar (for
			 himself, Mr. Michaud,
			 Mrs. McMorris Rodgers,
			 Mr. Kind, and
			 Mr. Udall of Colorado) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for qualified expenditures paid or incurred to replace certain wood
		  stoves.
	
	
		1.Short titleThis Act may be cited as the Clean
			 Stove Act of 2007.
		2.Credit for
			 replacement wood-burning stoves meeting environmental standards
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Replacement of
				wood-burning stoves
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the qualified stove replacement
				expenditures paid or incurred by taxpayer during the taxable year.
						(b)LimitationThe amount of the credit under subsection
				(a) with respect to the replacement of each noncompliant wood stove shall not
				exceed $500.
						(c)Qualified stove
				replacement expenditures
							(1)In
				generalThe term
				qualified stove replacement expenditures means an expenditure for
				the purchase and installation of a compliant stove which—
								(A)is installed in a
				dwelling unit located in the United States, and
								(B)replaces a
				noncompliant wood stove used in such dwelling unit.
								Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the compliant stove.(2)Compliant
				stoveThe term
				compliant stove means—
								(A)a wood-burning
				stove which meets the requirements set forth in the Standards of Performance
				for New Residential Wood Heaters issued by the Environmental Protection Agency,
				and
								(B)a pellet or corn
				burning stove.
								(3)Noncompliant
				wood stoveThe term
				noncompliant wood stove means any wood-burning stove that is not a
				compliant stove.
							(d)Joint occupancy,
				cooperative housing corporations, and when expenditure madeRules similar to the rules of paragraphs
				(4), (5), and (8) of section 25D(e) shall apply for purposes of this
				section.
						(e)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
						(f)TerminationThis
				section shall not apply to expenditures made after December 31,
				2010.
						.
			(b)Conforming
			 amendments
				(1)Subsection (a) of section 1016 of such Code
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)the case of property with respect to which
				a credit has been allowed under 25E, to the extent provided in section
				25E(e).
						.
				(2)The table of sections for subpart A of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 items relating to section 25D the following new item:
					
						Sec. 25E. Replacement of
				wood-burning stoves..
					
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to expenditures for stoves purchased after the date of
			 enactment of this Act.
			
